Exhibit 10.1

 

PERFORMANCE-BASED

RESTRICTED STOCK GRANT AGREEMENT

 

1.                                      Grant of Award.  The Compensation
Committee (the “Committee”) of the Board of Directors of World Fuel Services
Corporation, a Florida corporation (the “Company”), has awarded to [·] (the
“Participant”), effective as of March 30, 2012 (the “Grant Date”), a maximum
award of [·] shares (the “Restricted Stock”) of the Company’s common stock, par
value US $0.01 per share (the “Shares”).  The shares of Restricted Stock have
been granted under the Company’s 2006 Omnibus Plan, as amended and restated (the
“Plan”), which is incorporated herein for all purposes, and the grant of
Restricted Stock shall be subject to the terms, provisions and restrictions set
forth in this Agreement and the Plan.  As a condition to entering into this
Agreement, and as a condition to the issuance of the Shares (or any other
securities of the Company), the Participant agrees to be bound by all of the
terms and conditions set forth in this Agreement and in the Plan.

 

2.                                      Definitions.  Capitalized terms and
phrases used in this Agreement shall have the meaning set forth below.
Capitalized terms used herein, and not defined in this Agreement, shall have the
meaning set forth in the Plan.  Notwithstanding the foregoing, the definitions
of “Cause”, “Disability”, “Good Reason” and “Change of Control”, shall have the
meanings set forth in the Employment Agreement (as defined below).

 

(a)                                 “CAGR in EPS” means the compound average
annual rate of growth in EPS.

 

(b)                                 “Employment Agreement” means any employment
agreement or individual executive severance agreement by and between the Company
and the Participant, as in effect on the Grant Date.

 

(c)                                  “Earned Shares” means the portion of the
Restricted Stock that is considered to be earned based upon the achievement of
the applicable level of CAGR in EPS for the Measurement Period, as determined in
accordance with Section 3(a) or 3(b) hereof.

 

(d)                                 “EPS” means the Company’s consolidated
earnings per share, on a fully diluted basis, as reflected in the Company’s
audited financial statements.

 

(e)                                  “Measurement Period” means the five (5)
year period from January 1, 2012 through December 31, 2016, or such shorter
period as set forth in Section 3(b)(i).

 

(f)                                   “Termination Date” means the date on which
the Participant is no longer an employee of the Company or any Subsidiary.

 

3.                                      Vesting and Forfeiture of Shares of
Restricted Stock.

 

(a)                                 (i)  Subject to the provisions of this
Section 3, the Earned Shares shall be determined by the Committee based on the
CAGR in EPS during the Measurement Period pursuant to the schedule set forth on
Exhibit A.  If the CAGR in EPS for the Measurement Period is between the levels
specified in the schedule set forth on Exhibit A, the Committee shall apply
linear interpolation with measurement based on each 0.1 percentage point
increase in

 

--------------------------------------------------------------------------------


 

CAGR in EPS to determine the number of Earned Shares.  In no event shall the
number of Earned Shares exceed [·].

 

(ii)                            The Restricted Shares are intended to qualify as
“qualified performance-based compensation” under Section 162(m) of the Code. 
The Committee retains the sole and plenary discretion to make any adjustment
permitted by Section 3.2 of the Plan or to reduce or eliminate the number of
Earned Shares in accordance with the terms of the Plan for any reason deemed
appropriate by the Committee, even if the CAGR in EPS targets pursuant to the
schedule set forth on Exhibit A have been attained and without regard to the
Employment Agreement or any other agreement between the Company and the
Participant.

 

(iii)                         Subject to the provisions of Section 3(b), the
Earned Shares, if any, shall become vested on the date (the “Vesting Date”)
after December 31, 2016 on which the Committee certifies in writing, based upon
the Company’s audited financial statements, the extent to which the requisite
CAGR in EPS for the Measurement Period has been achieved and the portion of the
Restricted Stock, if any, that constitutes Earned Shares, which date shall not
be later than March 15, 2017; provided, however, that, except as otherwise
provided in Section 3(b), any Earned Shares shall only become vested if the
Participant continues to serve as an employee of the Company or any Subsidiary
through and until the Vesting Date.  Except as otherwise provided in this
Section 3, there shall be no proportionate or partial vesting of the Restricted
Stock prior to the Vesting Date and the portion of the Restricted Stock, if any,
that does not constitute Earned Shares shall be forfeited on the Vesting Date.

 

(iv)                        The Participant expressly acknowledges that the
terms of this Section 3 shall supersede any inconsistent provision in the
Employment Agreement or any similar agreement between the Participant and the
Company or any Subsidiary.

 

(b)                                 The vesting of the Restricted Stock shall be
subject to this Section 3(b):

 

(i)                               Change of Control.  Upon the occurrence of a
Change of Control prior to January 1, 2013, the Participant shall immediately
forfeit the Restricted Stock.  Upon the occurrence of a Change of Control on or
following January 1, 2013 while the Restricted Stock is outstanding, the number
of Earned Shares shall be determined by the Committee based on the extent to
which the requisite CAGR in EPS has been achieved from the beginning of the
Measurement Period through the end of the last completed year prior to the
occurrence of the Change of Control; provided that the Participant shall only be
eligible for the pro-rated portion of the Earned Shares determined in accordance
with Section 3(e) hereof.  The shares of Restricted Stock that the Participant
is eligible to receive pursuant to this Section 3(b)(i), after determining the
number of Earned Shares and applying the proration specified in Section 3(e)
hereof, are hereinafter referred to as the “Change of Control Shares”.  The
portion of the Restricted Stock that does not constitute Change of Control
Shares shall be automatically forfeited upon a Change of Control. To the extent
that the successor company assumes or substitutes the Change of Control Shares
as of the date of the Change of Control, the vesting of the Change of Control
Shares that are assumed or substituted shall remain subject to the Participant’s
continued employment with the Company or any Subsidiary through the Vesting
Date.  To the extent that the successor company refuses to assume or substitute
the Change of Control Shares as of the date of the Change of Control, the Change
of Control Shares shall immediately vest.  For this purpose, the Change of
Control Shares shall be considered assumed

 

2

--------------------------------------------------------------------------------


 

or substituted only if (1) the Change of Control Shares that are assumed or
substituted vest at the time that such Change of Control Shares would vest
pursuant to this Agreement, (2) the economic terms of the Change of Control
Shares that are assumed or substituted are substantially comparable to the
economic terms as provided in this Agreement and (3) following the Change of
Control, the Change of Control Shares will be converted into shares of common
stock of the successor company or its parent or subsidiary substantially equal
in fair market value (on a per share basis) to the per share consideration
received by holders of Shares in the transaction constituting a Change of
Control.  The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding.  The award resulting from the
assumption or substitution of the Change of Control Shares by the successor
company shall continue to vest after the Change of Control based on the
Participant’s continued employment with the successor company and its
affiliates, except as otherwise provided in this Section 3(b), and shall be
referred to hereafter as the “Acquirer RSAs”.

 

(ii)                            Death and Disability.  In the event that the
Participant’s employment with the Company and its Subsidiaries is terminated due
to the Participant’s death or Disability prior to January 1, 2015, the
Participant shall immediately forfeit the Restricted Stock; provided, however,
that the Participant shall immediately vest upon the Termination Date in all
outstanding and unvested Acquirer RSAs, if any.  In the event that the
Participant’s employment with the Company and its Subsidiaries is terminated due
to the Participant’s death or Disability on or following January 1, 2015 and
prior to the Vesting Date and (A) prior to a Change of Control, the Earned
Shares shall be determined by the Committee following the end of the Measurement
Period based on the extent to which the requisite CAGR in EPS for the
Measurement Period has been achieved, and the Participant shall vest in a
pro-rated portion of the Earned Shares determined in accordance with Section
3(e) hereof on the Vesting Date, or (B) on or following a Change of Control, the
Participant shall immediately vest upon the Termination Date in all outstanding
and unvested Acquirer RSAs, if any.  Notwithstanding the immediately preceding
sentence, in the event that a Change of Control occurs following the date that
the Participant’s employment is terminated due to the Participant’s death or
Disability on or following January 1, 2015 and prior to the Vesting Date, the
Earned Shares shall be determined by the Committee based on the extent to which
the requisite CAGR in EPS has been achieved from the beginning of the
Measurement Period through the end of the last completed year prior to the
occurrence of the Change of Control, and the Participant shall immediately vest
in a pro-rated portion of the Earned Shares determined in accordance with
Section 3(e) hereof.

 

(iii)                         Termination without Cause or for Good Reason. (A)
 In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated by the Company and its Subsidiaries without Cause or
by the Participant for Good Reason prior to January 1, 2015, then the
Participant shall immediately forfeit the Restricted Stock; provided, however,
that all outstanding and unvested Acquirer RSAs, if any, shall remain
outstanding subject to Section 3(b)(iii)(A)(y).  Except as otherwise set forth
in this Section 3(b)(iii), in the event that the Participant’s employment with
the Company and its Subsidiaries is terminated by the Company and its
Subsidiaries without Cause or by the Participant for Good Reason on or following
January 1, 2015 and prior to the Vesting Date and (x) prior to a Change of
Control, the Earned Shares shall be determined by the Committee following the
end of the Measurement Period based on the extent to which the requisite CAGR in
EPS for the Measurement Period has been achieved, and the Participant shall vest
in a pro-rated portion of the Earned Shares

 

3

--------------------------------------------------------------------------------


 

determined in accordance with Section 3(e) hereof on the later of (1) the
Vesting Date and (2) the second anniversary of the Termination Date (the period
from the Termination Date until the second anniversary thereof, the “Restricted
Period”), or (y) following a Change of Control, the Participant shall vest in
the Acquirer RSAs, if any, upon the last day of the Restricted Period, provided
that, in the event that the Participant is not subject to the covenant with
respect to unfair competition pursuant to the Employment Agreement, the
Participant shall vest in the Acquirer RSAs, if any, on the Termination Date
(such date, the “Restriction Lapse Date”), in each case, subject to Section
3(b)(iii)(B) below.  Notwithstanding the immediately preceding sentence, in the
event that a Change of Control occurs following the date that the Participant’s
employment is terminated by the Company and its Subsidiaries without Cause or by
the Participant for Good Reason on or following January 1, 2015 and prior to the
Vesting Date, the number of Earned Shares shall be determined by the Committee
based on the extent to which the requisite CAGR in EPS has been achieved from
the beginning of the Measurement Period through the end of the last completed
year prior to the occurrence of the Change of Control and the Participant shall
vest in a pro-rated portion of the Earned Shares determined in accordance with
Section 3(e) hereof and (AA) to the extent that the successor company assumes or
substitutes the Restricted Stock as of the date of the Change of Control, such
vesting shall occur on the Restriction Lapse Date subject to Section
3(b)(iii)(B) below, and (BB) to the extent that the successor company refuses to
assume or substitute the Restricted Stock as of the date of the Change of
Control, such vesting shall occur upon the Change of Control.

 

(B) Notwithstanding the foregoing, the vesting set forth in Section 3(b)(iii)(A)
shall not occur and the Restricted Stock (or, if applicable Acquirer RSAs)
shall, to the extent unvested, be forfeited if the Participant (1) engages in
conduct during the Restricted Period that constitutes a breach of the
Participant’s covenants under the Employment Agreement or under this Agreement
with respect to unfair competition, non-competition, non-solicitation,
non-disparagement or cooperation, and (2) to the extent a release is
contemplated by the Employment Agreement, fails to execute a full general
release of all claims in favor of the Company and its affiliates as contemplated
by such Employment Agreement.  Nothing in this Section 3 or this Agreement shall
be deemed to limit or modify the non-competition, confidentiality,
non-solicitation or non-disparagement restrictions that the Participant is
already subject to, which restrictions shall continue to be separately
enforceable in accordance with their terms.

 

(C)                               All Restricted Stock that shall become
eligible to vest in accordance with Section 3(b)(iii)(A) hereof shall be subject
to applicable tax withholding and reporting requirements (1) in the case of a
termination of employment described in Section 3(b)(iii)(A)(x), in connection
with the Vesting Date or, if earlier, the date of a Change of Control following
the termination of employment, and (2) in the case of a termination of
employment described in Section 3(b)(iii)(A)(y), in connection with the
termination of the Participant’s employment.  All Shares (or, if applicable,
common stock of any successor company) resulting from vesting of Restricted
Stock (or, if applicable, Acquirer RSAs) pursuant to Section 3(b)(iii)(A), other
than any Shares (or, if applicable, common stock of any successor company) that
the Company determines to withhold pursuant to Section 7 hereof in order to
satisfy applicable tax withholding requirements or that the Company permits a
Participant to tender to the Company pursuant to Section 7 in order to satisfy
such applicable tax withholding requirements (all such Shares (or, if
applicable, common stock of any successor company) that are not so withheld or
tendered, the “Remaining Shares”), shall remain subject to the restrictions

 

4

--------------------------------------------------------------------------------


 

set forth in Section 3(b)(iii)(B) hereof (including, to the extent applicable,
the restrictions set forth in the Employment Agreement, which restrictions shall
be incorporated herein by reference) during the Restricted Period.  Accordingly,
prior to the date that such Remaining Shares vest in accordance with Section
3(b)(iii)(A) and 3(b)(iii)(B), neither the Participant nor any of the
Participant’s creditors or beneficiaries will have the right to subject the
Remaining Shares to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, hedge, exchange, attachment or garnishment or any similar
transaction.  In the event that the Participant breaches any of the restrictive
covenants described in Section 3(b)(iii)(B) hereof (including, to the extent
applicable, the terms of the Employment Agreement) during the Restricted Period,
all outstanding Remaining Shares shall be forfeited and canceled.

 

(c)                                  Other Terminations of Employment.  In the
event that the Participant’s employment with the Company or any Subsidiary is
terminated prior to the Vesting Date for any reason other than the Participant’s
death or Disability, by the Company without Cause or by the Participant for Good
Reason, then the Participant shall immediately forfeit all of the unvested
Restricted Stock or, if applicable, Acquirer RSAs.

 

(d)                                 Transfers of Employment.  Termination of
employment with the Company to accept immediate re-employment with a Subsidiary,
or vice-versa, or termination of employment with a Subsidiary to accept
immediate re-employment with a different Subsidiary, shall not be deemed
termination of employment for purposes of this Section 3.

 

(e)                                  Pro-Ration of Earned Shares.  For purposes
of clauses (b)(i), (b)(ii) and (b)(iii), the pro-rated portion of Earned Shares
shall be calculated by multiplying the number of Earned Shares by a fraction,
the numerator of which shall be the number of days which have elapsed between
the Grant Date and the Termination Date (or, solely in the case of Section
3(B)(i), the date of the Change of Control), and the denominator of which shall
be the total number of days between the Grant Date and the Vesting Date, which
for this purpose shall be deemed to be March 15, 2017, and the remaining portion
of Earned Shares, if any, shall be forfeited.

 

4.                                      Issuance of Shares of Restricted Stock;
Adjustment. (a)  Issuance.  The shares of Restricted Stock granted under this
Agreement shall be evidenced in such manner as the Committee may deem
appropriate, including issuance of one or more stock certificates or book-entry
registration.  Any stock certificate or book-entry credit issued or entered in
respect of the Restricted Stock shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to the Restricted Stock, substantially in
the following form:

 

“The transferability of this certificate and the shares of stock represented
hereby is subject to the terms and conditions (including forfeiture) of the
World Fuel Services Corporation 2006 Omnibus Plan and a Performance-Based
Restricted Stock Grant Agreement, as well as the terms and conditions of
applicable law.  Copies of such Plan and Agreement are on file at the offices of
World Fuel Services Corporation.”

 

The stock certificates or book-entry credits evidencing the shares of Restricted
Stock, Remaining Shares and Acquirer RSAs (which shall also contain the legend
set forth above) shall be held in the custody of the Company until the
restrictions thereon shall have lapsed and, if requested by

 

5

--------------------------------------------------------------------------------


 

the Company, as a condition of receiving the Restricted Stock, the Participant
shall deliver to the Company a stock power, endorsed in blank, relating to such
Restricted Stock.  The Company shall remove the legend set forth above from the
stock certificates or book entry credits evidencing the Restricted Stock,
Remaining Shares or Acquirer RSAs upon the later of (i) vesting of the
Restricted Stock or Acquirer RSAs pursuant to this Agreement and (ii) in the
case of the Remaining Shares, the Restriction Lapse Date.  If and when the
shares of Restricted Stock, Remaining Shares or Acquirer RSAs (as applicable)
are forfeited under the terms of this Agreement, the Company shall cancel the
stock certificates or book entry credits related to such shares of Restricted
Stock, Remaining Shares or Acquirer RSAs (as applicable).  Notwithstanding the
foregoing, the Company shall be entitled to hold the Restricted Stock until the
Company shall have received from the Participant a duly executed Form W-9 or
W-8, as applicable.

 

(b)                                 Adjustments.  The number of shares of
Restricted Stock, Remaining Shares or Acquirer RSAs are subject to adjustment by
the Committee in the event of any increase or decrease in the number of issued
Shares resulting from a subdivision or consolidation of the Shares or the
payment of a stock dividend on Shares, or any other increase or decrease in the
number of Shares effected without receipt or payment of consideration by the
Company.

 

5.                                      Rights with Respect to Shares of
Restricted Stock.

 

(a)                                 Privileges of Ownership.  Except following
the Participant’s death, neither the Participant nor any of the Participant’s
creditors or beneficiaries will have the right to subject the Restricted Stock,
Remaining Shares or Acquirer RSAs to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, hedge, exchange, attachment or
garnishment or any similar transaction.  The Participant expressly covenants
that he shall not exercise any right to vote the shares of Restricted Stock,
Remaining Shares or Acquirer RSAs prior to vesting.

 

(b)                                 Dividends.

 

(i)                               Cash Dividends.  The Participant shall not be
entitled to any cash dividends with respect to Restricted Stock unless and to
the extent that shares of Restricted Stock vest as provided in this Agreement;
provided, however, that any cash dividends that are paid with respect to either
Acquirer RSAs or Remaining Shares shall be paid to the Participant at the same
time and on the same terms as with respect to dividends that are paid with
respect to Shares (or, if applicable, common stock of any successor
corporation).

 

(ii)                            Stock Dividends.  Any additional Shares or other
securities (“Additional Shares”) issued with respect to the unvested shares of
Restricted Stock, Remaining Shares or Acquirer RSAs, as a result of a
recapitalization, stock split, stock dividend or similar transaction, shall be
held by the Company, added to any shares of Restricted Stock, Remaining Shares
or Acquirer RSAs (as applicable) then held in the custody of the Company, and
shall be earned, vest and become transferable at the same time and to the same
extent as the shares of Restricted Stock, Remaining Shares or Acquirer RSAs (as
applicable) giving rise to such Additional Shares.

 

6.                                      Registration Statement.  The Participant
acknowledges and agrees that the Company has filed a Registration Statement on
Form S-8 (the “Registration Statement”) under the Securities Act of 1933, as
amended (the “1933 Act”), to register the shares of Restricted

 

6

--------------------------------------------------------------------------------


 

Stock under the 1933 Act. The Participant acknowledges receipt of the Prospectus
prepared by the Company in connection with the Registration Statement.

 

7.                                      Taxes; Potential Forfeiture.

 

(a)                                 Payment of Taxes.  On or prior to the date
on which any shares of Restricted Stock (or, if applicable, Acquirer RSAs) vest,
the Participant’s vested cash dividends are paid or the Committee certifies the
extent to which the requisite CAGR in EPS for the Measurement Period has been
achieved, the Participant shall remit to the Company an amount sufficient to
satisfy any applicable federal, state, local and foreign withholding or other
taxes.  No legends applicable pursuant to Section 4 hereof to any shares of
Restricted Stock (or, if applicable Acquirer RSAs) shall be removed upon vesting
of such Restricted Stock (or, if applicable Acquirer RSAs), or any cash
attributable to the Participant’s cash dividends shall be delivered or paid to
the Participant, until the foregoing obligation has been satisfied.

 

(b)                                 Alternative Payment Methods and Company
Rights.  The Company may, at its option, permit the Participant to satisfy his
obligations under this Section 7, by tendering to the Company a portion of the
vested shares of Restricted Stock (or, if applicable vested Acquirer RSAs).  In
the event that the Participant fails to satisfy his obligations under this
Section 7, the Participant agrees that the Company shall have the right to
satisfy such obligations on the Participant’s behalf by taking any one or more
of the following actions (such actions to be in addition to any other remedies
available to the Company): (1) withholding payment of any fees or any other
amounts payable to the Participant, (2) selling all or a portion of the vested
shares of Restricted Stock (or, if applicable Acquirer RSAs) in the open market
or (3) withholding and canceling all or a portion of the vested shares of
Restricted Stock (or, if applicable vested Acquirer RSAs).  Any acquisition of
vested shares of Restricted Stock (or, if applicable vested Acquirer RSAs) by
the Company as contemplated hereby is expressly approved by the Committee as
part of the approval of this Agreement.  The Participant agrees that the Company
shall have the right to satisfy federal, state, local and foreign withholding
and other applicable taxes in respect of cash dividends payable on Acquirer RSAs
or Remaining Shares, as applicable, by withholding a portion of such cash
dividends sufficient to satisfy such obligations.  The tax consequences to the
Participant (including, without limitation, federal, state, local and foreign
income tax consequences) with respect to the Restricted Stock (or, if applicable
Acquirer RSAs) (including without limitation the grant, vesting and/or
forfeiture thereof), Remaining Shares (including, without limitation, the
forfeiture thereof) and cash dividends with respect to Acquirer RSAs and
Remaining Shares are the sole responsibility of the Participant.

 

(c)                                  Forfeiture for Failure to Pay Taxes.  If
and to the extent that (i) the Participant fails to satisfy his obligations
under this Section 7 and (ii) the Company does not exercise its right to satisfy
those obligations under the preceding paragraph with respect to any Restricted
Stock or any portion of the vested cash dividends within 30 days after the date
on which the shares of Restricted Stock otherwise would vest pursuant to Section
3 hereof or within 30 days after the date on which the vested cash dividends
otherwise would be paid pursuant to Section 5(b) hereof, as applicable, the
Participant immediately forfeits any rights with respect to the portion of the
Restricted Stock or vested cash dividends to which such failure relates.

 

8.                                      No Effect on Employment.  Except as
otherwise provided in the Employment Agreement, the Participant’s employment
with the Company and any Subsidiary is on an at-will

 

7

--------------------------------------------------------------------------------


 

basis only. Accordingly, subject to the terms of such Employment Agreement,
nothing in this Agreement or the Plan shall confer upon the Participant any
right to continue to be employed by the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company or any
Subsidiary, which are hereby expressly reserved, to terminate the employment of
the Participant at any time for any lawful reason whatsoever or for no reason,
with or without Cause and with or without notice. Such reservation of rights can
be modified only in an express written contract executed by a duly authorized
officer of the Company.

 

9.                                      Non-Disparagement.  The Participant
agrees not to make any disparaging or negative comments to any other person or
entity regarding the Company or any of its affiliates, their respective
directors, officers or employees, the Participant’s work conditions or the
circumstances surrounding the Participant’s separation from Company, or
encourage any other person or entity to make such disparaging or negative
comment.  The Participant further agrees that he shall not take any actions,
either directly or indirectly, or encourage any other person or entity to take
any actions, that might reasonably be considered to be detrimental to Company or
any of its affiliates, or their respective officers, directors or employees. 
Notwithstanding the foregoing, if the Participant is bound by a covenant with
respect to non-disparagement pursuant to the Employment Agreement, the
provisions of the non-disparagement covenant in such Employment Agreement shall
govern and the Participant shall not be subject to this Section 9.

 

10.                               Stock Retention Policy.  The Participant
understands that the Committee has adopted a policy that requires the
Participant to retain ownership of one-half (50%) of the shares of Restricted
Stock acquired by the Participant hereunder (net of the number of Shares that
the Company determines to withhold or that the Participant is permitted to
tender, in each case, pursuant to Section 7 hereof to satisfy applicable tax
withholding requirements), for a period of three (3) years after vesting of such
Restricted Stock (or until the Participant’s employment with, and services for,
the Company and its Subsidiaries terminates, if earlier).  The Participant
agrees to comply with such policy and any modifications thereof that may be
adopted by the Committee from time to time.  For the avoidance of doubt, this
Section 9 shall not be construed as permitting the Participant to sell or
otherwise transfer any Shares that constitute Remaining Shares prior to the
applicable Restriction Lapse Date.

 

11.                               Stock Ownership Policy.  The Participant
understands that the Committee has adopted a policy that requires the
Participant to own a multiple of the Participant’s base salary, determined by
leadership level, in Shares.  The Participant agrees to comply with such policy
and any modifications thereof that may be adopted by the Committee from time to
time.

 

12.                               Recoupment Policy.

 

(a)                                 If, during the three-year period following
vesting of the Restricted Stock, Acquirer RSAs or Remaining Shares, as
applicable, pursuant to Section 3 hereof, the Company is required to prepare an
accounting restatement due to any violation of the 1933 Act, the Securities
Exchange Act of 1934, as amended, or any other similar federal or state law or
any regulation thereunder, the Participant shall be required to return to the
Company all vested Shares that the Participant received pursuant to this
Agreement that exceed the number of shares of Restricted Stock, Acquirer RSAs or
Remaining Shares, as applicable, that the Participant would have earned in the
absence of such violation (along with the cumulative value of any dividends paid
to the Participant with respect to such Shares), provided that to the extent
that the

 

8

--------------------------------------------------------------------------------


 

Participant has sold or otherwise transferred such Shares as of the date that
the foregoing obligation arises, in lieu of returning such Shares to the
Company, the Participant shall be required to repay the Company an amount in
cash equal to the Fair Market Value of such Shares on the date that they were
sold or otherwise transferred by the Participant.

 

(b)                                 If, during the six-year period following
vesting of the Restricted Stock, Acquirer RSAs or Remaining Shares, as
applicable, the Participant is discovered to have engaged in fraud or wilful
misconduct that causes the Company to prepare an accounting restatement due to
any violation of the 1933 Act, the Securities Exchange Act of 1934, as amended,
or any other similar federal or state law or any regulation thereunder, and if,
as a result of such violation, the number of Earned Shares exceeds the number of
Shares that would have been earned in the absence of such violation, then the
Participant shall be required to return to the Company all vested Shares that
the Participant received pursuant to this Agreement (along with the cumulative
value of any dividends paid to the Participant with respect to such Shares),
provided that to the extent that the Participant has sold or otherwise
transferred such Shares as of the date that the foregoing obligation arises, in
lieu of returning such Shares to the Company, the Participant shall be required
to repay the Company an amount in cash equal to the Fair Market Value of such
Shares on the date that they were sold or otherwise transferred by the
Participant.

 

(c)                                  All references to “Shares” in Sections
12(a) and 12(b) shall be deemed to include any common stock of a successor
company and, in the event of a change in the Company’s capitalization of the
nature described in Section 4.2(f) of the Plan following the date that the
Shares become vested and on or prior to the date, if any, that such Shares are
required to be returned to the Company pursuant to Section 12(a) or 12(b), the
number of Shares to be returned pursuant to Section 12(a) or 12(b), as
applicable, shall be adjusted in the same manner as Shares subject to then
outstanding awards under the Plan.  In addition, for purposes of identifying the
Shares that the Participant receives pursuant to this Agreement for purposes of
determining whether the Participant has sold or otherwise transferred such
Shares and the Fair Market Value on the date of such sale or transfer, the
Participant shall be deemed to have sold or transferred the Shares in the same
order in which the Participant acquired such Shares (i.e., the Participant shall
be deemed to have sold or transferred the Shares he has held for the longest
period first).

 

(d)                                 The Participant hereby acknowledges and
agrees that, notwithstanding any provision of this Agreement to the contrary,
the Participant shall be subject to any legally mandatory policy relating to the
recovery of compensation, to the extent that the Company is required to
implement such policy pursuant to applicable law, whether pursuant to the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or otherwise.

 

13.                               Other Benefits.  Except as provided below,
nothing contained in this Agreement shall affect the Participant’s right to
participate in and receive benefits under and in accordance with the then
current provisions of any pension, insurance or other employee welfare plan or
program of the Company or any Subsidiary.

 

14.                               Binding Agreement.  This Agreement shall be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

9

--------------------------------------------------------------------------------


 

15.                               Plan Governs.  This Agreement is subject to
all of the terms and provisions of the Plan. In the event of a conflict between
one or more provisions of this Agreement and one or more provisions of the Plan,
the provisions of the Plan shall govern.

 

16.                               Governing Law/Jurisdiction.  The validity and
effect of this Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Florida, without regard to any
conflict-of-law rule or principle that would give effect to the laws of another
jurisdiction. Any dispute, controversy or question of interpretation arising
under, out of, in connection with, or in relation to this Agreement or any
amendments hereof, or any breach or default hereunder, shall be submitted to,
and determined and settled by, litigation in the state or federal courts in
Miami-Dade County, Florida.  Each of the parties hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in Miami-Dade
County, Florida. Each party hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of any litigation in Miami-Dade County, Florida.

 

17.                               Committee Authority.  The Committee shall have
all discretion, power and authority to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Participant, the Company and all other interested persons, and
shall be given the maximum deference permitted by law. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

 

18.                               Captions.  The captions provided herein are
for convenience only and are not to serve as a basis for the interpretation or
construction of this Agreement.

 

19.                               Agreement Severable.  In the event that any
provision in this Agreement shall be held invalid or unenforceable, such
provision shall be severable from, and such invalidity or unenforceability shall
not be construed to have any effect on, the remaining provisions of this
Agreement.

 

20.                               Miscellaneous.  This Agreement constitutes the
entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he is not executing this Agreement in reliance on any
promises, representations or inducements other than those contained herein. 
This Agreement and the Plan can be amended or terminated by the Company to the
extent permitted under the Plan. Amendments hereto shall be effective only if
set forth in a written statement or contract executed by a duly authorized
member of the Committee. The Participant shall at any time and from time to time
after the date of this Agreement, do, execute, acknowledge and deliver, or will
cause to be done, executed, acknowledged and delivered, all such further acts,
deeds, assignments, transfers, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may reasonably be required to
give effect to the terms hereof, or otherwise to satisfy and perform
Participant’s obligations hereunder.

 

21.                               Compliance with Section 409A.

 

(a)                                 It is intended that the Restricted Stock
awarded pursuant to this Agreement and any cash dividends paid with respect
thereto be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), because it is believed that the

 

10

--------------------------------------------------------------------------------


 

Agreement does not provide for a deferral of compensation and accordingly that
the Agreement does not constitute a nonqualified deferred compensation plan
within the meaning of Section 409A.  The provisions of this Agreement shall be
interpreted in a manner consistent with this intention, and the provisions of
this Agreement may not be amended, adjusted, assumed or substituted for,
converted or otherwise modified without the Participant’s prior written consent
if and to the extent that the Company believes that such amendment, adjustment,
assumption or substitution, conversion or modification would cause the award to
violate the requirements of Section 409A.  If and to the extent that the
Committee believes that the Restricted Stock or any cash dividends with respect
thereto may constitute a “nonqualified deferred compensation plan” under Section
409A of the Code, the terms and conditions set forth in this Agreement (and/or
the provisions of the Plan applicable thereto) shall be interpreted in a manner
consistent with the applicable requirements of Section 409A of the Code, and the
Committee, in its sole discretion and without the consent of the Participant,
may amend this Agreement (and the provisions of the Plan applicable thereto) if
and to the extent that the Committee determines necessary or appropriate to
comply with applicable requirements of Section 409A of the Code.

 

(b)                                 If and to the extent required to comply with
Section 409A of the Code:

 

(i)                               The distribution of any deferred compensation
with respect to Restricted Stock prior to vesting may not be made earlier than
(u) the Participant’s “separation from service”, (v) the date the Participant
becomes “disabled”, (w) the Participant’s death, (x) a “specified time (or
pursuant to a fixed schedule)” specified in this Agreement at the date of the
deferral of such compensation, or (y) a “change in the ownership or effective
control” of the corporation, or in the “ownership of a substantial portion of
the assets” of the corporation;

 

(ii)                            The time or schedule for any payment of the
deferred compensation may not be accelerated, except to the extent provided in
applicable Treasury Regulations or other applicable guidance issued by the
Internal Revenue Service; and

 

(iii)                         If the Participant is a “specified employee”, a
distribution on account of a “separation from service” may not be made before
the date which is six months after the date of the Participant’s “separation
from service” (or, if earlier, the date of the Participant’s death).

 

For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code and the
Treasury regulations thereunder, and the limitations set forth herein shall be
applied in such manner (and only to the extent) as shall be necessary to comply
with any requirements of Section 409A of the Code that are applicable to this
Agreement.

 

(c)                                  Notwithstanding the foregoing, the Company
does not make any representation to the Participant that the Restricted Stock
awarded pursuant to this Agreement or any cash dividends paid with respect
thereto are exempt from, or satisfy, the requirements of Section 409A of the
Code, and the Company shall have no liability or other obligation to indemnify
or hold harmless the Participant or any beneficiary for any tax, additional tax,
interest or penalties that the Participant or any beneficiary may incur in the
event that any provision of this Agreement, or any amendment or modification
thereof, or any other action taken with respect thereto, that either is
consented to by the Participant or that the Company reasonably

 

11

--------------------------------------------------------------------------------


 

believes should not result in a violation of Section 409A of the Code, is deemed
to violate any of the requirements of Section 409A of the Code.

 

22.                               Unfunded Agreement.  The rights of the
Participant under this Agreement with respect to the Company’s obligation to
distribute the value of the Participant’s vested cash dividends, if any, shall
be unfunded and shall not be greater than the rights of an unsecured general
creditor of the Company.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

 

 

WORLD FUEL SERVICES CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

Signature:

 

 

 

 

Print Name:

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CAGR in EPS for the Measurement Period*

 

 

 

Less than
10%

 

At least 10%
but less than
15%

 

At least 15%
but less than
20%

 

At least 20%
but less than
25%

 

25 %

 

Earned Shares

 

0

 

[·]

 

[·]

 

[·]

 

[·]

 

 

--------------------------------------------------------------------------------

*The Committee shall apply linear interpolation with measurement based on each
0.1 percentage point increase in CAGR in EPS if CAGR in EPS is between the
levels specified in the table above.

 

13

--------------------------------------------------------------------------------